Citation Nr: 0504817	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-25 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from January 1967 to January 
1969, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating determination by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which assigned an 
initial evaluation of 30 percent for PTSD, effective August 
16, 2001, after granting service connection for this 
disability.  During the pendency of the appeal, the 
evaluation for the disability was increased to 50 percent, 
effective August 16, 2001.  The veteran has continued his 
appeal for a higher evaluation.  In October 2003, 
jurisdiction over the claims file was transferred to the RO 
in Boston, Massachusetts.  


REMAND

In a March 2003 statement submitted to the RO, the veteran 
reported that he was receiving psychiatric treatment at the 
Brockton VA Medical Center (MC).  After the case was received 
at the Board, the appellant submitted the report of a January 
2005 private psychological evaluation directly to the Board.  
This report indicates that the appellant is receiving regular 
outpatient treatment for his PTSD from a counseling therapist 
at the Brockton Vet Center and from a psychiatrist at the 
Brockton VAMC.  Although several letters from the therapist 
at the Vet Center are of record, the underlying clinical 
records have not been obtained, nor are any of the relevant 
VA psychiatric outpatient treatment records contained within 
the claims file.  Further development to obtain these 
outstanding records is in order.   

In addition, since the last official VA examination of the 
appellant occurred in May 2002, a current VA examination 
would be most helpful to the Board in its appellate review of 
this claim.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:  

1.  The RO should obtain and incorporate 
into the claims file copies of all VA 
outpatient psychiatric treatment records 
from the Brockton VAMC and all relevant 
records from the Brockton Vet Center 
pertaining to the treatment of the 
appellant.  

2.  The RO should also issue a letter to 
the appellant providing him with the 
notice required under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) pertaining to 
the current claim seeking an initial 
rating in excess of 50 percent for PTSD, 
to include notice that the appellant 
should submit any pertinent evidence in 
his possession.  

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

5.  Then, the appellant should be a VA 
psychiatric examination to determine the 
current degree of severity of his 
service-connected PTSD.  Any indicated 
studies must be performed, and the claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examination report 
should reflect that the claims file was 
reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected PTSD.  

The examiner should also provide an 
opinion concerning the current 
degree of  social and occupational 
impairment resulting from the 
service-connected PTSD, to include 
whether it renders the appellant 
unemployable.  In addition, the 
examiner should provide a Global 
Assessment of Functioning (GAF) 
score with an explanation of the 
significance of the score assigned.  

If the veteran is found to have any 
other chronic acquired psychiatric 
disorder, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to the veteran's active 
service or service-connected 
disability.  

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any non service-connected 
psychiatric disorders found to be 
present.  

The rationale for all opinions 
expressed must also be provided by 
the examiner.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




